DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021, has been entered.
EXAMINER’S COMMENT
	With regard to the claim set filed on February 24, 2021, Examiner notes that Applicant intends for claim 20 to be canceled as detailed in the Request for Continued Examination filed on February 24, 2021 (Remarks, p. 6). However, claim 20 appears to have been inadvertently left off of the amended claim set in question. 37 CFR 1.121(c) requires that the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). In this case, given the allowable subject matter as 
EXAMINER’S AMENDMENT
Applicant filed a petition under 37 CFR 1.84 to accept color drawings in a utility application on February 24, 2021, with reference to Figure 13 (formerly Figure 14). This petition was denied by the Office of Petitions on March 9, 2021. Therefore, the following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 13 (as enumerated in the replacement drawings filed on February 24, 2021) must be amended so as to fulfill the requirements for drawings detailed in 37 CFR 1.84(b), or else be removed from the disclosure and the specification amended accordingly. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leea Susanne Somersalo on March 26, 2021.
The application has been amended as follows:
CLAIMS
Claim 1, line 2: 	“control, the method comprising illuminating a 

Allowable Subject Matter
Claims 1, 4, 6, and 8-10 are allowed.

The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Bafetti et al. (US 2010/0020536 A1) discloses a method for stimulating plant production as compared to a control (abstract), the method comprising illuminating a plant simultaneously (para. [0089]) with photosynthetically active radiation (PAR) (para. [0215]) having wavelengths in a range from 400 nm to 700nm (para. [0213]; fig. 9g) and near infrared radiation (NIR), and wherein the control is plant production under illumination with the PAR wavelengths only and without the NIR wavelengths (inherent characteristic of plants growing naturally under sunlight).
Furthermore, Bafetti teaches the NIR having wavelengths in a range from 750 to 900 nm (para. [0164]). Lacking a disclosure of criticality by Applicant, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the NIR have wavelengths in a range from 800 to 950 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Additionally, Wootton (US 2011/0241549 A1) teaches the NIR (as shown in fig. 29A) having wavelengths with an emission peak at a range of 850-880nm (as shown in annotated fig. 29A, where the emission peak for the NIR wavelengths of the solid state emitters 378 is at approximately 850 nm).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the radiant output of the NIR is 5-15% of the total radiant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADY W FRAZIER/Examiner, Art Unit 3647